per curiam :
El querellado Antonio Cortés Ostolaza fue ad-mitido al ejercicio de la abogacía y del notariado en el 1957. En mayo de 1972 lo separamos permanentemente del ejercicio del notariado. En octubre de 1973 el Procurador General le formuló querella imputándole conducta negli-gente e impropia al no hacer las diligencias pertinentes y ade-cuadas para proteger los intereses de su cliente en la tramita-ción de recursos apelativos de causas criminales y al radicar escritos ante este Tribunal conteniendo alegaciones que el querellado sabía o debía saber eran falsas. El querellado no contestó la querella.
El Comisionado Especial celebró vistas y nos ha rendido un informe del cual transcribimos las determinaciones de hecho esenciales:
«
2. Por moción escrita, fechada y radicada en 18 de junio de 1971, el querellado convino en asumir la representación legal de la convicta Francisca Cotto Vega, en la etapa apelativa en las causas criminales ante el Tribunal Superior — Sala de Caguas en los casos de dicha Sala G69-203, G69-204 y G69-205. El Pueblo de Puerto Rico vs. Francisca Cotto Vega por ‘Infracción a la Ley de Drogas’. Era otro el abogado de récord de la acusada-convicta en estos casos o cargos y quien había atendido el pro-ceso en el Tribunal Superior (Ledo. E. L. Belén Trujillo). La moción del querellado asumiendo la nueva referida representa-ción profesional de la convicta y apelante fue declarada con lugar por el Tribunal....
3. . . . surge que en los casos antes mencionados se ordenó la transcripción de la evidencia, no se solicitó beneficio de po-breza, no se consignaron los honorarios del taquígrafo y no se efectuó gestión alguna por parte del querellado para perfeccionar la apelación y descargar la responsabilidad asumida ...
4. ... el querellante solicitó del Tribunal Supremo la deses-timación de la apelación en los referidos casos G69-203 al 205 ....
*745. ... el querellado ... se opone a la desestimación solicitada. Esta moción indica
‘Que la acusada apelante tiene interés en continuar con su apelación, y la razón por la cual no se han consignado los honorarios del taquígrafo es que fue notificado por uno de los taquígrafos, [sie] notificó de sus honorarios el día 15 de noviembre de 1972.’ (Ex. 1A Procurador General.)
Es en esta misma moción que se añade y se afirma categórica-mente
‘Que la acusada-apelante está consignando los honora-rios del taquígrafo para así continuar con la apelación, ya que existen cuestiones sustanciales de derecho que podrán cambiar el fallo condenatorio. Que el abogado que suscribe será el que estará a cargo para continuar la apelación.’
6. ... el Tribunal Supremo ordenó a la apelante que acredi-tara debidamente la consignación de los honorarios del taquí-grafo en los mencionados casos .... Se ordenó además que se acreditara debidamente la notificación del taquígrafo de fecha 15 de noviembre de 1972.
7. ... el querellado radicó . . . ‘Moción de Reconsideración’ en los casos M73-7 y M73-10 del Tribunal Supremo y se refiere a los sus ya mencionados casos G69-203 al 205 y a otros casos G69-385 y 386 todos de la Sala de Caguas del Tribunal Superior por Infracciones Ley de Drogas contra Francisca Cotto Vega ....
En tal ‘Moción de Reconsideración’ afirma el querellado que el Tribunal Supremo ‘había desestimado el recurso de apelación por abandono’ el 14 de febrero de 1973, y afirma el querellado que el 12 de febrero de 1973 el Tribunal Supremo ‘le concedió un término para acreditar el pago de los honorarios de taquígrafo’ y en tal moción solicita el querellado un término de 15 días ‘para consignar los honorarios de los taquígrafos que intervi-nieron en este caso ....
8. ... el Tribunal Supremo ordena la investigación de la conducta del querellado en vista de que .por la ‘Moción para que no se Desestime” . . . afirma que el apelante estaba consignando los honorarios del taquígrafo y en su siguiente ‘Moción de Re-consideración’ . . . aparece que no se habían consignado todavía tales honorarios de taquígrafo y que solicita término para ello ....
*759. La señora Francisca Cotto Vega fue representada en el Tribunal Superior Sala de Caguas, durante la vista de los, varias veces, referidos casos G69-203 al 205 por el Ledo. Belén Trujillo, presidiendo el Tribunal el Hon. C. Bastián Ramos (Juez).
10. La misma acusada fue representada en otros o distintos casos ante la misma Sala del Tribunal en sus casos G69-385 y 386 por el Ledo. Manuel Pérez Sierra y luego de convicta, senten-ciada por el Hon. José Villares (Juez) el día 8 de marzo de 1971. En estos casos también se radicó apelación a instancias del que-rellado y quién también se hizo cargo de estas otras apelaciones.”
Luego el querellado hizo gestiones y consiguió fianzas pen-diente de apelaciones para la convicta ante el propio Tribunal Superior pero nada se hizo para perfeccionar las apelaciones para ante el Tribunal Supremo.
Las apelaciones en los referidos casos G69-385 representados en el Tribunal Superior por el Ledo. Manuel Pérez Sierra, a petición del Procurador General, fueron desestimadas por aban-dono por Resolución del Tribunal Supremo de 14 de febrero de 1973.
11. Los casos G70-579 al 581 contra la misma Francisca Cotto Vega (Exhibits 3A, 3B y 3C del Procurador) fueron vistos en la Sala de Caguas del Tribunal Superior representada por el propio Ledo. Antonio Cortés Ostolaza ante el Juez, Hon. Carlos Bastián Ramos.
Se radicó escrito de apelación por el propio querellado, Ledo. Cortés Ostolaza. También se consiguió fianza pendiente apela-ción.
12. Estos últimos casos (G70-579-581) a solicitud del Pro-curador General . . . fueron desestimados por abandono por Resolución del Tribunal Supremo de fecha 23 de febrero de 1973. Habían sido apelados el 20 de octubre de 1971. Se había obtenido afianzamiento durante apelación pero nada se había hecho para perfeccionar tal apelación.
13. Más de 3 meses más tarde, en junio 8 de 1973, y adu-ciendo que por haberse desestimado las apelaciones en los re-feridos casos G70-579 al 581 el querellado solicita del Tribunal Supremo la desestimación de los recursos de apelaciones Nú-meros G69-203 al 205 y G69-385 al 386.
23. Finalmente declaró el propio querellado Ledo. Antonio Cortés Ostolaza. Admitió que él asumió la representación de la *76apelante Francisca Cotto Vega en todos los ocho casos de que fue convicta y en etapas apelativas.
Admitió que por su ‘Moción para que no se Desestime’ que fechada 25 de enero de 1973 se radicara en el Tribunal Supremo en 30 de enero de 1973, él (el querellado) en oposición de la Moción del Procurador General solicitó del Tribunal Supremo no se desestimaran dichas apelaciones. Tal moción o solicitud se radicó con la información falsa de que se estaban consignando los honorarios de taquígrafos. En lo pertinente tal moción reza así:
‘Que la acusada-apelante está consignando los honorarios del taquígrafo para así continuar con la apelación ya que existen cuestiones sustanciales de derecho que podrían cam-biar el fallo condenatorio. Que el abogado que suscribe será el que estará a cargo para continuar apelación.’ [Énfasis suplido.]
En su testimonio oral el querellado justifica la falsa asevera-ción ‘que la acusada-apelante está consignando los honorarios’ por creer que la hija de la apelante iba a depositar dichos honora-rios simultáneamente a la radicación de la referida moción. (Los honorarios del taquígrafo tenían que consignarse en la Sala de Caguas del Tribunal Superior. La Moción era para radicarse y se radicó en el Tribunal Supremo.)
En el contrainterrogatorio el querellado admitió que no com-pareció a la oficina del Procurador General al ser citado en rela-ción a la investigación que se llevaba a cabo. No radicó escrito alguno aclarando ni exponiendo defensa. Admitió haber recibido copia de las mociones de desestimación en los recursos de apela-ción que motivaron esta querella y del Escrito Informativo radi-cado por el Procurador General en el Tribunal Supremo. Asi-mismo admitió que no consignó los honorarios del taquígrafo posterior al recibo del referido Escrito Informativo, ni hizo ges-tión alguna para perfeccionar la apelación en los recursos ape-lativos pendientes. No pidió beneficio de pobreza. Manifestó que ‘estaba bajo la impresión se habían consignado’ los referidos honorarios.
Fue en ‘Moción de Reconsideración’ radicada mucho más tarde Febrero 26, 1973 que el querellado solicitó al Tribunal Supremo ‘término de 15 días’ ‘para consignar los honorarios’ había en moción radicada 30 de enero de 1973 manifestado ‘que la acusada apelante estaba consignando’.”
*77Surge de las anteriores determinaciones de hecho que el querellado Antonio Cortés Ostolaza faltó al cumplimiento de su deber con su cliente al no defender diligentemente los intereses de éste en el trámite de varias apelaciones inter-puestas provocando con su conducta que las mismas se desesti-maran. Igualmente el querellado Cortés Ostolaza faltó al cumplimiento de su deber para con este Tribunal al afirmar un hecho que le constaba que era falso, como lo fue el informar en su moción de 25 de enero de 1973 el estar consignando los honorarios del taquígrafo para continuar con la apelación cuando ello era falso.
Ha faltado el querellado a la confianza que en él depo-sitaron su cliente y este Tribunal entorpeciendo con su con-ducta una recta administración de justicia, razón por la cual debe ser separado permanentemente del ejercicio de la aboga-da. Se dictará sentencia de conformidad.